FRANKLIN TEMPLETON INVESTMENTS ONE FRANKLIN PARKWAY SAN MATEO, CA 94403-1906 June 10, 2011 Filed Via EDGAR (CIK #0000916488) Kieran Brown, Esq. U.S. Securities and Exchange Commission Division of Investment Management F Street, N.E. Washington, D.C. 20549 Subject: Templeton Global Investment Trust, File Nos. 033-73244 and 811-08226 – Post Effective Amendment No. 34 to Registration Statement on Form N-1A (the “Post-Effective Amendment”) to delay the effective date of the Templeton Global Balanced Fund (f/k/a Templeton Income Fund) Ladies/Gentlemen: On behalf of Templeton Global
